Citation Nr: 1709917	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  08-31 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a disability of the cervical and lumbar spines. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran served on active duty from November 1981 to November 2005. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was most recently before the Board in November 2014.  At that time, the Board granted higher ratings for a psychiatric disorder and molluscum contagiosum.  The Board also denied service connection for ingrown toenails, and higher ratings for a scar and ring finger disability.  Lastly, the Board remanded the remaining claim on appeal for further development.


FINDINGS OF FACT

Current diagnoses in the cervical spine and lumbar spine are not related to service, including a pre-service neck condition.  


CONCLUSION OF LAW

The criteria to establish service connection for a disability of the cervical spine and lumbar spines are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran maintains that he has conditions in the cervical spine and lumbar spine due to service.  

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

B.  Discussion
  
Upon application of the applicable law to the facts of this case, the Board finds that the weight of the evidence is against the claim.  The reasons follow.  

(1)  Existence of a Present Disability

The record on appeal confirms a current diagnosis of degenerative joint disease (DJD) and degenerative disc disease (DDD) of the cervical and lumbar spines.  These diagnoses were established upon magnetic resonance imaging scan (MRI) in December 2009.  A January 2016 VA examination also established a diagnosis of compression fracture in the lumbar spine at L3.  

This evidence establishes that the Veteran has a current disability.  Therefore, the first requirement to establish service connection, evidence of a current disability, has been met as to this claim. 
(2)  In-Service Incurrence of Injury or Disease

Next, the evidence of record does not make it is as likely as not that the Veteran incurred an injury during service.  The service treatment records (STRs) do not indicate any injury to the cervical or lumbar spine.  The Veteran has not identified any such injury.  

There is some question as to whether a neck disorder preexisted service.  The Veteran's August 1981 entrance examination shows a normal spine.  Thus, the Veteran is presumed sound at service entrance.  See 38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  There is no material dispute of a preexisting neck condition, however.  The Veteran first reported this at a May 1982 physical examination.  He identified a prior surgery on the soft tissue of the left side of the neck.  At a September 1987 examination, the Veteran detailed that he was operated on at age 6 where a piece of plastic was installed for lack of growth of a tendon on the left side of his neck.  A May 1990 eye consultation then notes that this was a congenital neck imbalance, which was repaired and left the Veteran with facial asymmetry.  Because the fact of this pre-service surgery is not materially in dispute, the Board finds that there is clear and unmistakable evidence of a preexisting condition.  Although there is not clear and unmistakable evidence showing that this preexisting condition was not aggravated during service, the evidence establishes that there is no nexus between the current cervical spine diagnosis and his service.  In fact, at a pre-separation VA examination in August 2005, the VA examiner specifically found that there was no diagnosis of that condition at that time.  A later VA examination from January 2016 (as discussed immediately below) likewise establishes that there is no nexus between the current diagnosis and service.  

Relatedly, a nexus on the basis of chronicity during service is not supported.  The current diagnoses are consistent with the chronic diseases listed in 3.309(a).  However, the condition was not established during service as chronic, and the fact of chronicity during service is not otherwise supported.  38 C.F.R. § 3.303(b).   Of note, an August 2005 entry in the STRs shows the Veteran's statement that he had arthritis and DJD.  Furthermore, an August 2005 consultation for a grinding of the teeth shows complaints of neck pain.  However, the remaining STRs affirmatively establish that the diagnosis of arthritis and DJD were in other joints unrelated to the cervical spine or lumbar spine.  Thus, this August 2005 statement from the Veteran does not establish chronicity during service.  

Also relatedly, a different Veteran (M.G.) wrote a supporting lay statement in May 2006.  He explained that he had known the Veteran since November 1991 when they were both on active duty together onboard the same submarine.  The letter also explains that M.G. had functioned as the Command's Senior Medical Department Representative in which capacity he treated the instant Veteran for numerous reports of chronic joint pain and stiffness with non steroidal anti inflammatory drugs which never seemed to improve his condition.  M.G. wrote that the instant Veteran had suffered for many years with chronic joint pains and currently had the diagnosis of osteoarthritis.  

Similarly, the August 2005 pre-discharge VA examination notes a history of DJD and osteoarthritis "throughout the body" since 1983, which had occurred insidiously since 1983.  

Again here, this evidence does not establish a diagnosis of a chronic condition in the cervical spine or lumbar spine.  As the January 2016 VA examiner made clear, this May 2006 letter does not specify which joints were involved.  The August 2005 VA examination also does not indicate involvement in the cervical spine or lumbar spine.  In the absence of such specificity, especially when viewed in the context of the STRs, which show diagnoses of arthritis in other joints, this evidence is not affirmative evidence of a diagnosis during service.  

In fact, a different medical professional (D.S.) wrote a letter in May 2010.  He noted that the Veteran had begun to notice neck and back pain of significance only about a month and a half prior after lifting.  The Veteran had asked him whether there was a relationship between his current diagnoses and service.  No opinion was given.  However, D.S. noted that he had "explained to the patient that it is very hard to determine the age of onset of arthritic changes unless there has been a clear timeframe between 2 radiologic assessments that shows a time window in which the onset would have occurred."

In this regard, it takes no degree of medical expertise to understand that, especially as it pertains to the cervical spine, the August 2005 x-rays were normal whereas the December 2009 MRI first showed the diagnoses.  Based on the May 2010 letter, the Board can infer that the onset occurred at some point between August 2005 and December 2009.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011) (the Board may permissibly draw "inference[s] based on the evidence").

In short, the evidence makes it most likely that the diagnoses were not established as chronic during service and there is no nexus between the diagnoses and service.  Without the predicate finding of a nexus between the current diagnosis and service, there is no basis for the application of the presumption of soundness in this case.  See Gilbert v. Shinseki, 26 Vet. App. 48, 53-54 (2012) (citing Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) ("The presumption of soundness ... does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof.")), aff'd 749 F.3d 1370 (Fed. Cir. 2014).  

Thus, the second requirement of the service connection claim is not met. 

(3)  Nexus

Finally, there is no other competent basis to establish a nexus to service in this case.  

The Veteran's current diagnoses were not shown to have been manifested to a degree of 10 percent or more within one year of service separation.  Accordingly, a nexus is not established on the basis of chronicity or continuity pursuant to 38 C.F.R. § 3.303(b) or § 3.307(a).  Additionally, the Veteran has also not indicated a continuity of symptomatology since service.  

Otherwise, the Board notes, there is no evidence indicating that a current diagnosis is related to service.  As explained herein above, the evidence makes it more likely, when comparing the diagnostic tests (x-rays and MRI) that the DDD and DJD began after service.  The fracture diagnosed in January 2016 is absent in the August 2005 x-rays and the December 2009 MRI, which makes it likely to have occurred at some point between December 2009 and January 2016.  

The January 2016 VA examiner specifically addressed this nexus question and determined that it was less likely than not that any current diagnosis is related to service.  He explained that a review of "the extensive STRs reveals NO EVIDENCE of any Cervical or Lumbar complaints or problems while on active duty. There is no mention of either disorder or complaint on Retirement Physical and Review of Systems 2004."  (Emphasis in original.)  The VA examiner reasoned that, when considering the findings on x-ray and this history, it is less likely than not that these disorders were caused by military service injury or that they clearly occurred within 1 year of separation.  

At present, the Board can find no reason to call into question or otherwise discount the probative weight of the VA examiner's opinion.  The examiner's opinion is clear and unequivocal, and it was based on the relevant information, including the relevant in-service and post-service information.  Moreover, the examiner's explanation is understandable, and all inferences appear to follow from the facts and information given.  See Monzingo, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

To the extent the VA examiner relied on an absence of any in-service "mention" of these diagnoses, the examiner's rationale is understandable from the context: that the events of the Veteran's service could not have been sufficient to cause the current conditions, when considered in the context of the findings on x-ray, unless there was some mention of it during service.  This rationale, even if not explicitly stated is understandable.  See Monzingo, 26 Vet. App. at 105-06 (a VA examination report "must be read as a whole" to determine the examiner's rationale.).  The rationale appears sound in light of the fact that the Veteran has not asserted any in-service symptomatology.  Moreover, it does not impermissibly rely on an absence of evidence as negative absence.  Finally, it informs the Board of the medical significance of the absent findings during service.  See, e.g., McKinney v. McDonald, 28 Vet. App. 15, 30 (2016); Fountain v. McDonald, 27 Vet. App. 258, 272-75 (2015); Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011).  Thus, the Board finds the January 2016 VA examiner's opinion to be persuasive and probative as to the nexus element of the claim.  

In April 2006, a private provider (M.G.) noted that the Veteran "suffers from multiple joint aches and pains throughout his body after a long [history] of heavy mechanical work on [a] submarine."  This statement is written in the history section of the medical report, so it is not clear if the provider was intending to give an opinion as to etiology or was simply transcribing the Veteran's own statements.  If it was the latter, the statement has no evidentiary value apart from the Veteran's own lay statements.  See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  To the extent this provider was attempting to give an etiology opinion, it is important to note here that this is the same provider who wrote the May 2006 supporting statement.  As with that supporting statement, the April 2006 medical record does not identify which joints were involved.  Stated differently, it would be speculative to assume that this provider intended to include the cervical spine and the lumbar spine as joints involved.  Reasonable doubt cannot be resolved in the Veteran's favor on the basis of speculation.  See 38 C.F.R. § 3.102.  Nor is this the type of information falling with VA's duty to clarify from the private provider.  See, e.g., Savage v. Shinseki, 24 Vet. App. 259, 269-71 (2011).  Thus, this medical record does not provide a probative basis for inferring that the cervical spine and lumbar spine were included.  

The Veteran himself maintains that his current diagnoses are related to his service.  There is no reason to discount the credibility of his statements.  However, it is a complex medical question outside the competence of a non-medical expert to determine whether such a cause-and-effect relationship exists in this particular case.  This nexus question involves complex medical matters requiring expert consideration of the nature of the Veteran's in-service conditions; his post-service symptomatology, including his findings on x-ray and MRI; and the medical significance of these factors in the context of his current diagnoses.  These medical questions cannot be considered within the competence of a non-expert lay witness, and it does not appear that the Veteran has a background in medicine or a related field, such that he can be recognized as having medical expertise upon which to base an opinion.  Moreover, the Veteran cites no record evidence indicating that the January 2016 VA examiner was incompetent, had erroneous facts, or otherwise misinformed the Board.  See Fountain, 27 Vet. App. at 274-75; Monzingo, 26 Vet. App. at 106.  As such, the Veteran's opinion is not considered competence evidence tending to increase the likelihood of a positive nexus between his current diagnoses and service.  See Fountain, 27 Vet. App. at 274-75.

In conclusion, the weight of the most credible and competent evidence establishes that the current cervical spine and lumbar spine diagnoses are unlikely to have resulted from service.  Thus, the evidence is not in equipoise on the central questions of fact in dispute in this case.  For this reason, even after resolving all reasonable doubt in the Veteran's favor where possible, the evidence is not in equipoise all material elements of the claim.  Therefore, the appeal cannot be granted.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for disability of the cervical and lumbar spines is denied.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


